Title: To Benjamin Franklin from Henry Cavendish, 4 August 1772
From: Cavendish, Henry
To: Franklin, Benjamin


Sir
Tuesday Aug. 4 [1772]
We have agreed to go to Purfleet on friday morning: we propose setting out a ½ an hour past 9; so that I suppose we shall be there about one at latest. I am sorry I could not send you notice sooner; but Dr. Watson was not able to fix on a day sooner. As I imagine friday is about the time you thought of coming to town, you perhaps might like to come back from Purfleet with us. If you should and would write me word, I will take care that there shall be room for you. Your Obedient humble servant
H. Cavendish
 
Addressed: To / Dr Franklin / At Mr Sargents / at May Place / near Dartford / Kent
